PER CURIAM:
The estate of Wendell Hester appeals the district court’s order granting summary judgment in favor of the United States on a tax refund suit, 26 U.S.C. § 7422 (2000). At issue is whether the assets that were improperly transferred to the decedent’s investment account were includible in his gross estate. We have reviewed the record included on appeal as well as the parties’ briefs, and have found no reversible error. Accordingly, we affirm for the reasons stated by the district court. Estate of Wendell Hester v. United States, No. 5:06-cv-00041-sgw-jgw, 2007 WL 703170 (W.D.Va. March 2, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.